IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-60152
                          Summary Calendar


DONALD WAYNE WILLIS,

                                         Petitioner-Appellant,

versus

STATE OF MISSISSIPPI;
MIKE MOORE, Attorney General,
State of Mississippi,

                                         Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:97-CV-292-P-G
                       --------------------
                         December 3, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Donald Wayne Willis (Mississippi prisoner # 40317-A) was

granted a certificate of appealability (COA) to appeal the

district court’s dismissal of his habeas corpus petition as time-

barred under 28 U.S.C. § 2244(d)’s statute of limitations.   Both

parties were ordered to brief the limitations issue; however,

Willis has not done so.

     “Although [this court] liberally construe[s] the briefs of

pro se appellants, [this court] also require[s] that arguments


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-60152
                                -2-

must be briefed to be preserved.”   Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993)(internal quotation and citation

omitted).   Willis has neither briefed nor identified any error in

the dismissal of his petition as time-barred.   Accordingly, the

judgment of the district court is AFFIRMED.

     AFFIRMED.